COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
IN RE: J.T. VAUGHN ENTERPRISES,                                    No. 08-14-00168-CV
INC. AND CAPFORM, INC.,                           §
                                                               ORIGINAL PROCEEDING
                           RELATORS.              §           ON PETITION FOR WRIT OF
                                                                    MANDAMUS
                                                  §

                                 MEMORANDUM OPINION

       Relators, J.T. Vaughn Enterprises, Inc. and Capform, Inc., have filed a petition for writ of

mandamus against the Honorable Marcos Lizarraga, Judge of the 168th District Court of El Paso,

requesting that we require Respondent to withdraw orders denying Relators’ pleas to the

jurisdiction and motion to abate. The petition for writ of mandamus is denied.

       To be entitled to mandamus relief, a relator must meet two requirements. First, the

relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 136. We conclude that Relators have failed to

establish they are entitled to mandamus relief.



September 12, 2014
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Barajas, Senior Judge
Barajas, Senior Judge (Sitting by Assignment)(Not Participating)